 



 Exhibit 10.7
CCE SPINCO, INC.
2005 STOCK INCENTIVE PLAN
     1. Purpose. The purpose of the plan is to facilitate the ability of CCE
Spinco, Inc., a Delaware corporation (the “Company”) and its subsidiaries to
attract, motivate and retain eligible employees, directors and other personnel
through the use of equity-based and other incentive compensation opportunities.
Awards made under the plan may take the form of options to purchase shares of
the Company’s common stock, $.01 par value (the “Common Stock”) granted pursuant
to Section 5, director shares issued pursuant to Section 6, stock appreciation
rights granted pursuant to Section 7, restricted stock and deferred stock rights
issued or granted pursuant to Section 8, other types of stock-based awards made
pursuant to Section 9, and/or performance-based awards made pursuant to
Section 10.
     2. Administration.
          2.1 The Committee. The Plan will be administered by the compensation
committee of the Company’s board of directors, except the entire board will have
sole authority for granting and administering awards to non-employee directors.
          2.2 Responsibility and Authority of the Committee. Subject to the
provisions of the Plan, the committee, acting in its discretion, will have
responsibility and the power and authority to (a) select the persons to whom
awards will be made, (b) prescribe the terms and conditions of each award and
make amendments thereto, (c) construe, interpret and apply the provisions of the
Plan and of any agreement or other document evidencing an award made under the
Plan, and (d) make any and all determinations and take any and all other actions
as it deems necessary or desirable in order to carry out the terms of the Plan.
The committee may obtain at the Company’s expense such advice, guidance and
other assistance from outside compensation consultants and other professional
advisers as the committee deems appropriate in connection with the proper
administration of the plan.
          2.3 Delegation of Authority by Committee. Subject to the requirements
of applicable law, the committee may delegate to any person or group or
subcommittee of persons (who may, but need not be members of the committee) such
Plan-related functions within the scope of its responsibility, power and
authority as it deems appropriate. If the committee wishes to delegate a
particular function to a subcommittee consisting solely of its own members, it
may choose to do so on a de facto basis by limiting the members entitled to vote
on matters relating to that function. Reference herein to the committee with
respect to functions delegated to another person, group or subcommittee will be
deemed to refer to such person, group or subcommittee.
          2.4 Committee Actions. A majority of the members of the committee
shall constitute a quorum. The committee may act by the vote of a majority of
its members present at a meeting at which there is a quorum or by unanimous
written consent. The decision of the committee as to any disputed question
arising under the plan or an agreement or other document governing an individual
award, including questions of construction, interpretation and administration,
shall be final and conclusive on all persons. The committee shall keep a record
of

 



--------------------------------------------------------------------------------



 



its proceedings and acts and shall keep or cause to be kept such books and
records as may be necessary in connection with the proper administration of the
plan.
          2.5 Indemnification. The Company shall indemnify and hold harmless
each member of the board of directors of the committee or of any subcommittee
appointed by the board of directors or the committee and any employee of the
Company or any of its subsidiaries and affiliates who provides assistance with
the administration of the plan or to whom a plan-related responsibility is
delegated, from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the board of directors), damage and
expense (including reasonable legal fees and other expenses incident thereto
and, to the extent permitted by applicable law, advancement of such fees and
expenses) arising out of or incurred in connection with the plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.
     3. Limitations on Company Stock Awards Under the Plan.
          3.1 Aggregate Share Limitation. Subject to adjustments required or
permitted by the plan, the Company may issue a total of nine million (9,000,000)
shares of Common Stock under the plan. For these purposes, the following shares
of Common Stock will not be taken into account and will remain available for
issuance under the plan: (a) shares covered by awards that expire or are
canceled, forfeited, settled in cash or otherwise terminated, (b) shares
delivered to the Company and shares withheld by the Company for the payment or
satisfaction of purchase price or tax withholding obligations associated with
the exercise or settlement of an award, and (c) shares covered by stock-based
awards assumed by the Company in connection with the acquisition of another
company or business.
          3.2 Individual Employee Limitations. In any calendar year, (a) the
total number of shares that may be covered by awards made to an individual may
not exceed 1,000,000 plus the aggregate amount of such individual’s unused
annual share limit as of the close of the preceding calendar year, (b) the
maximum amount of cash that may be payable to an individual pursuant to
performance-based cash awards made under Section 10 of the plan is $5,000,000
plus the aggregate amount of such individual’s unused annual dollar limit as of
the close of the preceding calendar year.
     4. Eligibility to Receive Awards. Awards may be granted under the plan to
any present or future director, officer, employee, consultant or adviser of or
to the Company or any of its subsidiaries. For purposes of the plan, a
subsidiary is any entity in which the Company has a direct or indirect ownership
interest of at least 50%.
     5. Stock Option Awards.
          5.1 General. Stock options granted under the Plan will have such
vesting and other terms and conditions as the committee, acting in its
discretion in accordance with the Plan, may determine, either at the time the
option is granted or, if the holder’s rights are not adversely affected, at any
subsequent time.
          5.2 Minimum Exercise Price. The exercise price per share of Common
Stock covered by an option granted under the plan may not be less than 100% of
the fair market value

-2-



--------------------------------------------------------------------------------



 



per share on the date the option is granted (110% in the case of “incentive
stock options” (within the meaning of Section 422 of the Code) granted to an
employee who is a 10% stockholder within the meaning of Section 422(b)(6) of the
Code). For purposes of the plan, unless determined otherwise by the committee,
the fair market value of a share of Common Stock on any date is the closing sale
price per share in consolidated trading of securities listed on the principal
national securities exchange or market on which shares of Common Stock are then
traded, as reported by a recognized reporting service or, if there is no sale on
such date, on the first preceding date on which such shares are traded.
          5.3 Limitation on Repricing of Options. Except for adjustments made in
accordance with Section 13, the repricing of stock options granted under the
plan is prohibited in the absence of stockholder approval.
          5.4 Maximum Duration. Unless sooner terminated in accordance with its
terms, an option granted under the plan will automatically expire on the tenth
anniversary of the date it is granted or, in the case of an “incentive stock
option” granted to an employee who is a 10% stockholder, the fifth anniversary
of the date it is granted.
          5.5 Effect of Termination of Employment or Service. The committee may
establish such exercise and other conditions applicable to an option following
the termination of the optionee’s employment or other service with the Company
and its subsidiaries as the committee deems appropriate on a grant-by-grant
basis. For purposes of the plan, an individual’s employment or service with the
Company and its subsidiaries will be deemed to have terminated if such
individual is no longer receiving or entitled to receive compensation for
providing services to the Company and its subsidiaries.
          5.6 Method of Exercise. An outstanding and exercisable option may be
exercised by transmitting to the Secretary of the Company (or other person
designated for this purpose by the committee) a written notice identifying the
option that is being exercised and specifying the number of whole shares to be
purchased pursuant to that option, together with payment in full of the exercise
price and the withholding taxes due in connection with the exercise, unless and
except to the extent that other arrangements satisfactory to the Company have
been made for such payment(s). The exercise price may be paid in cash or in any
other manner the committee, in its discretion, may permit, including, without
limitation, (a) by the delivery of previously-owned shares, (b) by a combination
of a cash payment and delivery of previously-owned shares, or (c) pursuant to a
cashless exercise program established and made available through a registered
broker-dealer in accordance with applicable law. Any shares transferred to the
Company (or withheld upon exercise) in connection with the exercise of an option
shall be valued at fair market value for purposes of determining the extent to
which the exercise price and/or tax withholding obligation is satisfied by such
transfer (or withholding) of shares.
          5.7 Non-Transferability. No option shall be assignable or transferable
except upon the optionee’s death to a beneficiary designated by the optionee in
a manner prescribed or approved for this purpose by the committee or, if no
designated beneficiary shall survive the optionee, pursuant to the optionee’s
will or by the laws of descent and distribution. During an optionee’s lifetime,
options may be exercised only by the optionee or the optionee’s guardian or

-3-



--------------------------------------------------------------------------------



 



legal representative. Notwithstanding the foregoing, the committee may permit
the inter vivos transfer of an option (other than an “incentive stock option”)
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act) in settlement of marital property rights, or
by gift to any “family member” (within the meaning of Item A.1.(5) of the
General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the committee deems appropriate.
          5.8 Rights as a Stockholder. No shares of Common Stock shall be issued
in respect of the exercise of an option until payment of the exercise price and
the applicable tax withholding obligations have been satisfied or provided for
to the satisfaction of the Company, and the holder of an option shall have no
rights as a stockholder with respect to any shares covered by the option until
such shares are duly and validly issued by the Company to or on behalf of such
holder.
     6. Director Shares.
          6.1 The committee may permit non-employee directors to elect to
receive all or part of their annual retainers in the form of shares (“Director
Shares”). Unless the committee determines otherwise, any such elections may be
made during the month a director first becomes a director and during the last
month of each calendar quarter thereafter, and shall remain in effect unless and
until the end of the calendar quarter in which a new election is made (or, if
later, the calendar quarter next following the calendar quarter in which the
director first becomes a director). Any such election shall also indicate the
percentage of the retainer to be paid in shares and shall contain such other
information as the committee or the Board may require.
          6.2 The Company shall issue Director Shares on the first trading day
of each calendar quarter to all directors on that trading day except any
director whose retainer is to be paid entirely in cash. The number of Director
Shares issuable to a director on the relevant trading date shall equal:
[ % multiplied by (R/4) ] divided by P

              WHERE:
 
  % =   the percentage of the director’s retainer that is payable in shares;
 
       
 
  R =   the director’s retainer for the applicable calendar year; and
 
       
 
  P =   the closing price, as quoted on the principal exchange on which shares
are traded, on the date of issuance.

Director Shares shall not include any fractional shares. Fractions shall be
rounded to the nearest whole share.
     7. Stock Appreciation Rights.
          7.1 General. The committee may grant stock appreciation rights
(“SARs”), either alone or in connection with the grant of an option, upon such
vesting and other terms and

-4-



--------------------------------------------------------------------------------



 



conditions as the committee, acting in its discretion in accordance with the
Plan, including, as applicable, Section 5 (relating to options), may determine,
either at the time the SARs are granted or, if the holder’s rights are not
adversely affected, at any subsequent time. Upon exercise, the holder of an SAR
shall be entitled to receive a number of whole shares of Common Stock having a
fair market value equal to the product of X and Y, where—
X = the number of whole shares of Common Stock as to which the SAR is being
exercised, and
Y = the excess of the fair market value per share of Common Stock on the date of
exercise over the fair market value per share of Common Stock on the date the
SAR is granted (or such greater base value as the committee may prescribe at the
time the SAR is granted).
          7.2 Tandem SARs. An SAR granted in tandem with an option shall cover
the same shares covered by the option (or such lesser number of shares as the
committee may determine) and, unless the committee determines otherwise, shall
be subject to the same terms and conditions as the related option. Upon the
exercise of an SAR granted in tandem with an option, the option shall be
canceled to the extent of the number of shares as to which the SAR is exercised,
and, upon the exercise of an option granted in tandem with an SAR, the SAR shall
be canceled to the extent of the number of shares as to which the option is
exercised.
          7.3 Method of Exercise. An outstanding and exercisable SAR may be
exercised by transmitting to the Secretary of the Company (or other person
designated for this purpose by the committee) a written notice identifying the
SAR that is being exercised and specifying the number of shares as to which the
SAR is being exercised, together with payment in full of the withholding taxes
due in connection with the exercise, unless and except to the extent that other
arrangements satisfactory to the Company have been made for such payment. The
withholding taxes may be paid in cash or in any other manner the committee, in
its discretion, may permit, including, without limitation, (a) by the delivery
of previously-owned shares of Common Stock, or (b) by a combination of a cash
payment and the delivery of previously-owned shares. The committee may impose
such additional or different conditions for exercise of an SAR as it deems
appropriate. No fractional shares will be issued in connection with the exercise
of an SAR.
          7.4 Rights as a Stockholder. No shares of Common Stock shall be issued
in respect of the exercise of an SAR until payment of the applicable tax
withholding obligations have been satisfied or provided for to the satisfaction
of the Company, and the holder of an SAR shall have no rights as a stockholder
with respect to any shares issuable upon such exercise until such shares are
duly and validly issued by the Company to or on behalf of such holder.
     8. Restricted Stock and Deferred Stock Awards.
          8.1 General. Under a restricted stock award, shares of Common Stock
will be issued by the Company to the recipient at the time of the award. Under a
deferred stock award, the recipient will be entitled to receive shares of Common
Stock in the future. The shares covered by a restricted stock award and the
right to receive shares under a deferred stock award

-5-



--------------------------------------------------------------------------------



 



will be subject to such vesting and other conditions and restrictions as the
committee, acting in its discretion in accordance with the plan, may determine.
          8.2 Minimum Purchase Price. Unless the committee, acting in accordance
with applicable law, determines otherwise, the purchase price payable for shares
of Common Stock transferred pursuant to a restricted or deferred stock award
must be at least equal to the par value of the shares.
          8.3 Issuance of Restricted Stock. Shares of Common Stock issued
pursuant to a restricted stock award may be evidenced by book entries on the
Company’s stock transfer records pending satisfaction of the applicable vesting
conditions. If a stock certificate for restricted shares is issued, the
certificate will bear an appropriate legend to reflect the nature of the
conditions and restrictions applicable to the shares. The Company may require
that any or all such stock certificates be held in custody by the Company until
the applicable conditions are satisfied and other restrictions lapse. The
committee may establish such other conditions as it deems appropriate in
connection with the issuance of certificates for restricted shares, including,
without limitation, a requirement that the recipient deliver a duly signed stock
power, endorsed in blank, for the shares covered by the award.
          8.4 Stock Certificates for Vested Stock. The recipient of a restricted
or deferred stock award will be entitled to receive a certificate, free and
clear of conditions and restrictions (except as may be imposed in order to
comply with applicable law), for shares that vest in accordance with the award,
subject, however, to the payment or satisfaction of applicable withholding
taxes. The delivery of vested shares covered by a deferred stock award may be
deferred if and to the extent provided by the terms of the award, subject,
however, to the applicable deferral requirements of Section 409A of the Code.
          8.5 Rights as a Stockholder. Subject to and except as otherwise
provided by the terms of a restricted stock award, the holder of restricted
shares of Common Stock will be entitled to receive dividends paid on, and
exercise voting rights associated with, such shares as if the shares were fully
vested. The holder of a deferred stock award shall no rights as a stockholder
with respect to shares covered by a deferred stock award unless and until the
award vests and the shares are issued; provided, however, that the committee, in
its discretion, may provide for the payment of dividend equivalents on shares
covered by a deferred stock award.
          8.6 Nontransferability. Neither a restricted or deferred stock award
nor restricted shares of Common Stock issued pursuant to any such award may be
sold, assigned, transferred, disposed of, pledged or otherwise hypothecated
other than to the Company or its designee in accordance with the terms of the
award or of the plan, and any attempt to do so shall be null and void and,
unless the committee determines otherwise, shall result in the immediate
forfeiture of the award or the restricted shares, as the case may be.
          8.7 Termination of Service Before Vesting; Forfeiture. Unless the
committee determines otherwise, shares of restricted stock and non-vested
deferred stock awards will be forfeited upon the recipient’s termination of
employment or other service with the Company and its subsidiaries. If shares of
restricted stock are forfeited, any certificate representing such shares will be
canceled on the books of the Company and the recipient will be entitled to
receive from

-6-



--------------------------------------------------------------------------------



 



the Company an amount equal to any cash purchase price previously paid for such
shares. If a non-vested deferred stock award is forfeited, the recipient will
have no further right to receive the shares of Common Stock covered by the
non-vested award.
     9. Other Equity-Based Awards. The committee may grant dividend equivalent
payment rights, phantom shares, bonus shares and other forms of equity-based
awards to eligible persons, subject to such terms and conditions as it may
establish. Awards made pursuant to this section may entail the transfer of
shares of Common Stock to the recipient or the payment in cash or otherwise of
amounts based on the value of shares of Common Stock and may include, without
limitation, awards designed to comply with or take advantage of applicable tax
and/or other laws, provided, that the terms and conditions of any award that is
treated as non-qualified deferred compensation must satisfy the applicable
deferral requirements of Section 409A of the Code.
     10. Performance Awards.
          10.1 General. The committee may condition the grant, exercise, vesting
or settlement of equity-based awards under the Plan (whether settled in shares
of Common Stock or cash or other property) on the achievement of specified
performance goals in accordance with this section.
          10.2 Objective Performance Goals. A performance goal established in
connection with an award covered by this section must be (a) objective, so that
a third party having knowledge of the relevant facts could determine whether the
goal is met; (b) prescribed in writing by the committee at a time when the
outcome is substantially uncertain, but in no event later than the first to
occur of (1) the 90th day of the applicable performance period, or (2) the date
on which 25% of the performance period has elapsed; and (c) based on any one or
more of the following business criteria, applied to an individual, a subsidiary,
a business unit or division, the Company and any one or more of its
subsidiaries, or such other operating unit(s) as the committee may designate (in
each case, subject to the conditions of the performance-based compensation
exemption from Section 162(m) of the Code):
          (i) earnings per share,
          (ii) share price or total shareholder return,
          (iii) pre-tax profits,
          (iv) net earnings,
          (v) return on equity or assets,

          (vi) revenues,
          (vii) operating income before depreciation, amortization and non-cash
compensation expense,
          (viii) market share or market penetration, or
          (ix) any combination of the foregoing.



-7-



--------------------------------------------------------------------------------



 



The applicable performance goals may be expressed in absolute or relative terms,
and must include an objective formula or standard for computing the amount of
compensation payable to an employee if the goal is attained. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the employee. The
formula or standard may provide for the payment of a higher or lower amount
depending upon whether and the extent to which a performance goal is attained.
The committee may not use its discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of a performance goal;
provided that, subject to the requirements for exemption under Section 162(m) of
the Code, the committee may make appropriate adjustments to an award in order to
equitably reflect changes in accounting rules, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
types of events or circumstances occurring during the applicable performance
period.
          10.3 Determination of Amount Payable. Following the expiration of the
performance period applicable to an award made under this section, the committee
shall determine whether and the extent to which the performance goals have been
attained and the amount of compensation, if any, that is payable as a result.
The committee must certify in writing prior to payment of the compensation that
the performance goals and any other material terms of the award were in fact
satisfied. Compensation otherwise payable pursuant to a performance-based award
made under this section will be subject to the individual limitations set forth
in section 3.2.
     11. Capital Changes, Reorganization or Sale of the Company.
          11.1 Adjustments Upon Changes in Capitalization. The aggregate number
and class of shares issuable under the plan, the total number and class of
shares with respect to which awards may be granted to any individual in any
calendar year, the number and class of shares and the exercise price per share
covered by each outstanding option, the number and class of shares and the base
price per share covered by each outstanding SAR, and the number and class of
shares covered by each outstanding deferred stock award or other-equity-based
award, and any per-share base or purchase price or target market price included
in the terms of any such award, and related terms shall be subject to adjustment
in order to equitably reflect the effect on issued shares of Common Stock
resulting from a split-up, spin-off, recapitalization, consolidation of shares
or any similar capital adjustment, and/or to reflect a change in the character
or class of shares covered by the plan and an award. For the avoidance of doubt,
no adjustments will be required or made under this section in respect of the
spin-off of the Company by Clear Channel Communications, Inc.
          11.2 Cash, Stock or Other Property for Stock. Except as otherwise
provided in this Section, in the event of an Exchange Transaction (as defined
below), all option holders shall be permitted to exercise their outstanding
options and SARs in whole or in part (whether or not otherwise exercisable)
immediately prior to such Exchange Transaction, and any outstanding options and
SARs which are not exercised before the Exchange Transaction shall thereupon
terminate. Notwithstanding the preceding sentence, if, as part of an Exchange
Transaction, the stockholders of the Company receive capital stock of another
corporation (“Exchange Stock”) in exchange for their shares of Common Stock
(whether or not such Exchange Stock is the sole consideration), and if the
Company’s board of directors, in its sole discretion, so directs, then all

-8-



--------------------------------------------------------------------------------



 



options and SARs for Common Stock that are outstanding at the time of the
Exchange Transaction shall be converted into options or SARs (as the case may
be) for shares of Exchange Stock. The number of shares of Exchange Stock and the
exercise price per share under a converted option will be adjusted such that
(a) the ratio of the exercise price per share to the value per share at the time
of the conversion (which value will be equal to the consideration payable for
each share of Common Stock in the Exchange Transaction) is the same as the ratio
of the per share exercise price to the value of per share of Common Stock under
the original option; and (b) the aggregate difference between the value of the
shares of Exchange Stock and the exercise price under the converted option
immediately after the Exchange Transaction is the same as the aggregate
difference between the value of the shares of Common Stock and the exercise
price under the original option immediately before the Exchange Transaction.
Similar adjustments will be made to the number of shares of Exchange Stock and
the base value per share covered by SARs that are converted. Unless the
Company’s board of directors determines otherwise, the vesting and other terms
and conditions of the converted options and SARs shall be substantially the same
as the vesting and corresponding other terms and conditions of the original
options and SARs. The Company’ board of directors, acting in its discretion, may
accelerate vesting of other non-vested awards, and cause cash settlements and/or
other adjustments to be made to any outstanding awards (including, without
limitation, options and SARs) as it deems appropriate in the context of an
Exchange Transaction, taking into account with respect to other awards the
manner in which outstanding options and SARs are being treated.
          11.3 Definition of Exchange Transaction. For purposes of the plan, the
term “Exchange Transaction” means a merger (other than a merger of the Company
in which the holders of Common Stock immediately prior to the merger have the
same proportionate ownership of Common Stock in the surviving corporation
immediately after the merger), consolidation, acquisition or disposition of
property or stock, separation, reorganization (other than a mere reincorporation
or the creation of a holding company), liquidation of the Company or any other
similar transaction or event so designated by the Company’s board of directors
in its sole discretion, as a result of which the stockholders of the Company
receive cash, stock or other property in exchange for or in connection with
their shares of Common Stock.
          11.4 Fractional Shares. In the event of any adjustment in the number
of shares covered by any award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment shall be disregarded, and each such award
shall cover only the number of full shares resulting from the adjustment.
          11.5 Determination of Board to be Final. All adjustments under this
Section shall be made by the Company’s board of directors, and its determination
as to what adjustments shall be made, and the extent thereof, shall be final,
binding and conclusive.
     12. Termination and Amendment of the Plan. The board of directors of the
Company may terminate the plan at any time or amend the plan at any time and
from time to time; provided, however, that:
               (a) no such action shall impair or adversely alter any awards
theretofore granted under the plan, except with the consent of the recipient or
holder, nor shall

-9-



--------------------------------------------------------------------------------



 



any such action deprive any such person of any shares which he or she may have
acquired through or as a result of the plan; and
               (b) to the extent necessary under applicable law or the
requirements of any stock exchange or market upon which the shares of Common
Stock may then be listed, no amendment shall be effective unless approved by the
stockholders of the Company in accordance with applicable law.
Notwithstanding the foregoing, no incentive stock options may be granted
subsequent to the tenth anniversary of the date the plan is adopted. The plan
does not have a fixed termination date.
               (c) Limitation of Rights. Nothing contained in the plan or in any
award agreement shall confer upon any recipient of an award any right with
respect to the continuation of his or her employment or other service with the
Company or a subsidiary or other affiliate, or interfere in any way with the
right of the Company and its subsidiaries and other affiliates at any time to
terminate such employment or other service or to increase or decrease, or
otherwise adjust, the compensation and/or other terms and conditions of the
recipient’s employment or other service.
     13. Miscellaneous.
          13.1 Governing Law. The plan and the rights of all persons claiming
under the plan shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.
          13.2 Shares Issued Under Plan. Shares of Common Stock available for
issuance under the plan may be authorized and unissued, held by the Company in
its treasury or otherwise acquired for purposes of the plan. No fractional
shares of Common Stock will be issued under the plan.
          13.3 Compliance with Law. The Company will not be obligated to issue
or deliver shares of Common Stock pursuant to the plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, and the
requirements of any stock exchange or market upon which the Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
          13.4 Transfer Orders; Placement of Legends. All certificates for
shares of Common Stock delivered under the plan shall be subject to such
stock-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange or market upon which the Common Stock
may then be listed, and any applicable federal or state securities law. The
Company may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.
          13.5 Decisions and Determinations Final. All decisions and
determinations made by the Company’s board of directors pursuant to the
provisions hereof and, except to the extent rights or powers under the Plan are
reserved specifically to the discretion of the board of

-10-



--------------------------------------------------------------------------------



 



directors, all decisions and determinations of the committee, shall be final,
binding and conclusive on all persons.
     13.6 Withholding of Taxes. As a condition to the exercise and/or settlement
of any award or the lapse of restrictions on any award or shares, or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company or a
subsidiary with respect to an award, the Company and/or the subsidiary may
(a) deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution otherwise payable to the award recipient, whether or not such
payment or distribution is covered by the plan, or (b) require the recipient to
remit cash (through payroll deduction or otherwise) or make other arrangements
permitted by the Company, in each case in an amount or of a nature sufficient in
the opinion of the Company to satisfy or provide for the satisfaction of such
withholding obligation. If the event giving rise to the withholding obligation
involves a transfer of shares of Common Stock, then, at the sole discretion of
the committee, the recipient may satisfy the withholding obligations associated
with such transfer by electing to have the Company withhold shares of Common
Stock or by tendering previously-owned shares of Common Stock, in each case
having a fair market value equal to the amount of tax to be withheld.
     13.7 Disqualifying Disposition. If a person acquires shares of Common Stock
pursuant to the exercise of an incentive stock option and the shares so acquired
are sold or otherwise transferred in a “disqualifying disposition” (within the
meaning of Section 424(c) of the Code) within two-years from the date the option
was granted or one year after the option is exercised, such person shall, within
ten days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.
     13.8 Effective Date. The plan shall become effective on the date it is
initially approved and adopted by the Company’s board of directors. However, no
awards may be made pursuant to the plan after the date preceding the date of the
first annual meeting of the Company’s stockholders occurring after December 31,
2006, unless the Company’s stockholders approve the plan at such meeting.

-11-